DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	US 10,070,130 B2 – hereafter Rapaka
	b.	Us 20180077426 A1 – hereafter Zhang
	c.	US 20140205014 A1 – hereafter Nakamura
	d.	US 20160100171 A1 – hereafter Karczewicz

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Status of Claims
4.	This Office Action is in response to the amendments filed on September 23rd 2021. Claims 1-2, 4-28 are pending examination. Claim 3 cancelled.

Response to Arguments
5.	The 35 U.S.C. § 101 rejection is withdrawn in view of amendment filed by Applicant.
remarks, filed on September 23rd 2021, with respect to the rejection(s) of claim(s) 1-2,4-28 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakamura et al US 20140205014 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 2 18, 19, 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz et al hereafter Karczewicz (US 20160100171 A1) in view of Nakamura et al hereafter Nakamura (US 20140205014 A1).
Regarding Claims 1, 18, Karczewicz disclosed, a method of coding video data (para 6, claim 1), a device for coding video data (para 98, claim 15), the method comprising: determining that a size of a current block of the video data is less than a threshold, the current block being a two-dimensional array of samples (para 63, 110) representing a portion of a picture (para 40, 49, 81); determining a set of motion vector prediction candidates for the current block according to the determination that the size of the current block is less than the threshold (para 8, 193, 226); selecting a motion vector predictor (para 50, 189) of the motion vector prediction candidates for the current block (para 6-9, 43); coding motion information of the current block using the motion vector predictor (para 50, 189); and coding the current block using the motion information (para 109-110, 111-112, 153), a device for coding video data, the device (para 7-9, 62) comprising: a memory configured to store video data (para 9, 61, claims 15, 30 ); and one or more processors implemented in circuitry and configured to: determine that a size of a current block of the video data is less than a threshold, the current block being a two-dimensional array of samples (para 63, 110) representing a portion of a picture (para 40, 49, 81); determine a set of motion vector prediction  figure 17, para 96 and 115). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and the device of Karczewicz to incorporate determining a number of candidates to include in the set of motion vector prediction candidates according to the determination that the size of the current block is less than the threshold taught by Nakamura. The motivation and rationale would have been to reduce a coding amount of a set of motion vector difference by deriving a set of motion vector prediction candidate lists, hence improving a coding efficiency (Nakamura: para 11-22).
Regarding Claim 2, Karczewicz disclosed, the method of claim 1, wherein determining that the size of the current block is less than the threshold comprises determining that the current block has a width of 4 samples or a height of 4 
Regarding Claim 19, Karczewicz disclosed, the device of claim 18, to determine that the size of the current block is less than the threshold, the one or more processors are configured to determine that the current block has a width of 4 samples or a height of 4 samples (para 64, coding tree block may be an NxN block sized e.g. 32x32, 16x16, 8x8 and 4x4, para 65, 108).
Regarding Claim 25, Karczewicz disclosed, the device of claim 18, further comprising a display configured to display the video data (para 58, 155).
Regarding Claim 26, Karczewicz disclosed, the device of claim 18, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, a set-top box, an integrated circuit, a microprocessor, or a wireless communication device (para 55, 61, 246).
Regarding Claim 27, Karczewicz disclosed, the device of claim 18, further comprising a camera configured to capture the video data (para 55, 56).
Regarding Claim 28, is directed to, a computer-readable storage medium having stored thereon instructions that, when executed, associated with the method claimed in claim 1 and claim 18, the substances of the claimed invention is identical to that of claim 1 and 18. Accordingly claim 28 is rejected under similar rationale. The same motivations and rationale applies to claim 28 as given for the claim 1.

Allowable Subject Matter
7.	Claims 4-17, 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        December 2, 2021